Justice MULLARKEY
dissenting.
The defendant in this case, Mario Romero (Romero), is charged with first degree murder and related crimes1 resulting from the *558shooting death of Joe Cervantes. The issue before us.is whether the trial court properly suppressed statements made by Romero during the course of a custodial interrogation conducted after Romero had been advised of his Miranda2 rights and after he had voluntarily waived those rights. The trial court found that Romero asserted his right to counsel after the interrogation began. On that basis, the court suppressed Romero’s subsequent statements and the majority upholds the suppression order. I respectfully dissent. Under Davis v. United States, 512 U.S. 452, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994), these statements should not be suppressed.
I.
As an initial matter, I disagree with the deferential standard of review adopted by the majority. See maj. op. at 555. While we defer to a trial court’s findings of disputed fact, the application of a legal standard to historical fact is a matter for de novo appellate review. See People v. Gennings, 808 P.2d 839, 844 (Colo.1991); People v. Queza-da> 731 P.2d 730, 732-33 (Colo.1987); see also United States v. Fike, 82 F.3d 1315, 1324 (5th Cir.1996) (stating that whether Miranda guarantees have been violated is a matter of constitutional law, meriting de novo review). As we stated in Quezada:
A court’s findings of historical fact are entitled to deference by a reviewing court.... An ultimate conclusion of constitutional law that is inconsistent with or unsupported by evidentiary findings, however, is subject to correction by a reviewing court, as is a court’s application of an erroneous legal standard to the facts of the case.
Quezada, 731 P.2d at 732-33.
Although the majority twice states that it defers to the trial court’s findings, see maj. op. at 555, 556, the court actually made no findings on disputed issues of fact. We sit in the same position as the trial court did when it evaluated the transcript and audiotape of the interrogation. The Davis decision did not rest on a deferential standard of review. Rather, the Court reached its own conclusion that the defendant’s statement, “Maybe I should talk to a lawyer,” was not a request for counsel. See Davis at 462, 114 S.Ct. at 2357. Thus, the question of whether Rome: ro’s reference to counsel was sufficient under Davis to invoke his right to ■ counsel is a conclusion of law to which I would apply a de novo standard of review.
II.
Under the Fifth Amendment to the United States Constitution, the privilege against self-incrimination includes the right to have a lawyer present during custodial interrogation. See Miranda v. Arizona, 384 U.S, 436, 473-74, 86 S.Ct. 1602, 1627-28, 16 L.Ed.2d 694 (1966); U.S. Const, amends. V, XIV. In Edwards v. Arizona, 451 U.S. 477, 482, 101 S.Ct. 1880, 1883, 68 L.Ed.2d 378 (1981), the Supreme Court, drawing a “bright line” prophylactic rule, held that law enforcement officers must immediately cease questioning a suspect who has clearly asserted his right to have counsel present during custodial interrogation. '
In Davis, 512 U.S. at 459-60, 114 S.Ct. at 2355-56, however, the Supreme Court refused to extend Edwards to require law enforcement officers to cease questioning immediately upon the defendant’s ambiguous or equivocal reference to ah attorney. The Supreme Court held that if the suspect’s statement is not an unambiguous or unequivocal request for counsel, law enforcement officers are not required to stop questioning or even to clarify whether the suspect is requesting counsel. See id. at 461-62, 114 S.Ct. at 2356-57.
Prior to Davis, our Colorado case law established that when a suspect made an ambiguous reference to counsel that reasonably could be considered a request for counsel, the interrogating officer had a duty to cease questioning, except for limited. questioning that would clarify the suspect’s intent concerning the presence of counsel. See People v. Kleber, 859 P.2d 1361,1364-65 (Colo.1993). *559However, Davis explicitly rejected the clarification requirement and thus, overruled, in part, Kleber and related cases. As a consequence, the Fifth Amendment does not require an interrogating officer to clarify or to stop questioning when a suspect makes an ambiguous or equivocal reference to counsel. See Davis, 512 U.S. at 461-62, 114 S.Ct. at 2356-57. “Rather, the suspect must unambiguously request counsel,” id at 459, 114 S.Ct. at 2355 (emphasis added), in order for questioning to cease.
Stated in other words, after Davis, interrogation must cease only if the suspect makes “a clear assertion of the right to counsel.” See Davis, 512 U.S. at 460,114 S.Ct. at 2356. Thus, the Supreme Court placed the burden on the suspect to make known his or her change of mind after initially waiving the right to counsel. It explained that the fact that a suspect may be unable to make a clear assertion because of fear, poor language skills, or any other reason is immaterial because the suspect has had the primary protection of the Miranda warnings themselves and has freely chosen to speak to the police officers. See id. at 460-61,114 S.Ct. at 2356.
The concurring justices in Davis criticized the majority for unfairly placing a “demand of heightened linguistic care” on the suspect. See Davis, 512 U.S. at 469, 114 S.Ct. at 2360 (Souter, J., concurring in judgment). The concurrence rejected the majority’s “theory that so long as the burden to demonstrate waiver rests on the government, it is only fair to make the suspect shoulder a burden of showing clear subsequent assertion.” See id. at 471,114 S.Ct. at 2361. Unlike the concurrence, we cannot reject the Davis majority. In my view, Davis is a significant change in the applicable legal standard.
The test now is whether the suspect made a clear, unambiguous request for counsel, i.e., whether a reasonable police officer in the circumstances would understand the statement to be a request for an attorney. See Davis, 512 U.S. at 459, 114 S.Ct. at 2355. A totality of the circumstances analysis is applicable to suppression order cases and “we, like the trial court, review the totality of the cireumstances in reaching the ultimate legal conclusion in suppression order cases.” People v. D.F., 933 P.2d 9, 13 (Colo.1997); see maj. op. at 555. These circumstances include the tone of the interrogator and the atmosphere surrounding the interrogation. Cf. D.F., 933 P.2d at 14 (reviewing the videotape of the interrogation and considering the officer’s demeanor and conduct in determining whether police officer’s conduct was coercive); People v. Dragon, 884 P.2d 712, 719 (Colo.1994) (reviewing the totality of the circumstances including the videotaped interrogation and noting that the detective dis-. played a stern demeanor and serious tone and was confrontational).
III.
In applying the relevant legal test to the facts of this case, I reach a different result from that of the majority. It is uncontro-verted that the initial Miranda advisement in this case was sufficient and that Romero’s initial waiver of his Miranda rights was valid. The trial court held that Romero’s statements were voluntary and not the product of coercion or promises. In fact, the majority acknowledges that the tone of Needham was courteous. See maj. op. at 556. The relevant part of the interrogation is as follows:
Needham: So what were you thinking when that gun went off?
Romero: I don’t know, I, I, I just don’t know man, I was just [expletive deleted], I was in fear man, for my life because they’re, my kids were there, Vida’s pregnant from me, ya know, I mean .. ,3
Needham: So you thought you were defending yourself when you shot at the car?
Romero: Yea. Cause I, ya know, I’m not gunna lie man, ya know, I mean I should wait, and I should talk to a lawyer and this and that and ya know because I do want to go to trial on this.
*560Needham: Did you think you’d have a valid point?4
The majority construes Romero’s reference to a lawyer to be an assertion of his right to counsel. It states, “Needham ignored Romero’s desire for counsel and instead proceeded quickly with an examination designed to elicit details which might overcome Romero’s self-defense claim.” Maj. op. at 556.
In my opinion, the statement does not meet the Davis standard of a clear, unequivocal assertion by Romero of his right to counsel. In applying the totality of the circumstances analysis, I do not agree with the majority’s characterization of Needham as ignoring Romero’s desire for counsel and quickly proceeding with an examination. See maj. op. at 556. Of course, the majority’s characterization of the conversation is subjective, but the audiotape discloses nothing hurried about Needham’s questioning. Contrary to the majority’s implication, Romero had ample opportunity to make any statement he chose. As I note in footnote 4, there is a pause in this critical portion of the interrogation while Needham waits for Romero to finish his sentence and only begins speaking after Romero’s voice trails off into silence. This exchange is typical of the tone of the interrogation. Needham is courteous and low key throughout.
What the majority omits from its totality of the circumstances analysis is any assessment of how a reasonable police officer would have interpreted Romero’s remark. Officer Needham testified, “In the totality of everything that has gone on in this particular interview at this particular time, it was not my impression that he wanted to see a lawyer to consult with at the time of the interview.” The question is whether Needham’s understanding was reasonable. I would conclude that it was a reasonable interpretation. Romero’s statement is subject to at least two interpretations. One is Needham’s understanding that Romero was acknowledging that he knew he should talk with a lawyer but that he had decided to go ahead and speak with Needham. He hoped to convince the officer that he acted in self-defense. The other interpretation is that endorsed by the majority, an interpretation made by excerpting and emphasizing certain words which do not stand out in the audiotape. See maj. op. at 552, 557. Romero’s statement does not meet the “unambiguous or unequivocal” test we are required to apply under Davis. See Davis, 512 U.S. at 461-62,114 S.Ct. at 2356-57. Rather, it is the quintessential equivocal statement.5 In my view, it is entirely unrealistic to ask a police officer to distinguish between the statement in Davis — “Maybe I should talk to a lawyer” — which the Supreme Court held was not a request for counsel and the statement in this case — “I should talk to a lawyer” — which the majority holds was a request for counsel.
Accordingly, I respectfully dissent.

. The crimes charged are: murder in the first degree, see § 18-3-102(l)(a), 6 C.R.S. (1997); criminal attempt to commit murder in the first degree, see § 18-2-101, 6 C.R.S. (1997); accessory to crime, see § 18 — 8—105(1)—(2), 6 C.R.S. (1997); murder in the first degree, see § 18-3-*558102(l)(d); mandatory sentence for violent crimes, see § 16-11-309, 6 C.R.S. (1997).


. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. At this point in the audiotape, Romero stops speaking and there is a brief pause before Need-ham continues. The ellipsis is in the original transcript apparently to indicate the pause.


. Romero responds, "I think I do” and continues speaking.


. "Equivocal” means "having two or more significations: capable of more than one interpretation.” Webster’s Third New International Dictionary 769 (1986).